FILED
                            NOT FOR PUBLICATION                               MAY 18 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10521

               Plaintiff - Appellee,              D.C. No. 3:10-cr-00026-LRH

  v.
                                                  MEMORANDUM *
PHILIP STOTT,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                                                        **
                              Submitted May 15, 2012

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Philip Stott appeals from the 12-month consecutive sentence imposed

following his guilty-plea conviction for theft and receipt of stolen mail, in violation

of 18 U.S.C. § 1708. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

       Stott contends that the district court procedurally erred when it ordered his

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence to run consecutive to his undischarged state sentence. Specifically, he

contends that the district court failed to consult U.S.S.G. § 5G1.3 and its

application notes, failed to consider the sentencing disparity allegedly caused by

imposition of a consecutive sentence, and relied on a clearly erroneous finding that

the state offense was unrelated to the instant offense. The record does not support

his contentions. The court was aware of its discretion to impose a concurrent or

consecutive sentence, and considered the 18 U.S.C. § 3553(a) sentencing factors

before imposing a consecutive term. See 18 U.S.C. § 3584; U.S.S.G. § 5G1.3(c);

United States v. Treadwell, 593 F.3d 990, 1012 (9th Cir. 2010) (“[S]entencing

disparity is only one factor a court considers in crafting an individualized sentence

under § 3553(a).”). Moreover, the court’s finding that there is not a direct

relationship between the state conviction and the instant conviction is not clearly

erroneous. See Treadwell, 593 F.3d at 999.

      Scott further contends that his sentence is substantively unreasonable. The

record reflects that Stott’s sentence is substantively reasonable in light of the

totality of the circumstances and the section 3553(a) sentencing factors. See Gall

v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                            2                                       11-10521